Opinion by
Keefe, J.
It was found that the flower pots m question are composed of only one piece of earthenware rather than two pieces and that claim was therefore sustained. A sample of the earthenware articles showed that it is in the form of a small baby carriage of white chinaware embossed in the mold. The claim at 10 cents per dozen pieces and 45 percent ad valorem as plain white earthenware under paragraph 211 was therefore sustained. United States v. Todd (11 Ct. Cust. Appls. 50, T. D. 38690) and T. D. 44592 cited.